Citation Nr: 9932992	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  97-32 995A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for chloracne, claimed as 
due to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel

INTRODUCTION

The veteran had active military service from November 1964 to 
November 1967, during the Vietnam Era.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1996 rating decision of the Hartford, 
Connecticut, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
chloracne, claimed as due to exposure to Agent Orange.  The 
veteran testified at a personal hearing before a hearing 
officer at the RO in August 1998.  In a June 1999 decision, 
the hearing officer confirmed the denial.  

The Board notes that, in an April 1998 rating decision, the 
RO denied the veteran's claim for an increased rating for his 
service-connected bronchitis; and found that new and material 
evidence had not been submitted to reopen a claim of service 
connection for post traumatic stress disorder (PTSD).  In 
addition, in a July 1999 rating decision, the RO also denied 
his claims seeking service connection for bronchiectasis, 
emphysema, and chronic obstructive disease, claimed as 
secondary to tobacco use in service.  It does not appear that 
the veteran has perfected appeals on any of those issues.  
Therefore, they are not currently before the Board, and will 
not be addressed in this decision.  


FINDINGS OF FACT

1.  The veteran's DD Form 214 indicates that he served in the 
Republic of Vietnam during the Vietnam Era.  

2.  The veteran has asserted that he was exposed to Agent 
Orange during active military service in Vietnam.  

3.  Medical evidence of record indicates that the veteran 
currently has chloracne scars on his neck, secondary to 
exposure to Agent Orange.

CONCLUSION OF LAW

The veteran has submitted a well-grounded claim for service 
connection for chloracne, claimed as due to exposure to Agent 
Orange.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's DD Form 214 indicates that he was awarded the 
Vietnam Service Medal and the Vietnam Campaign Medal.  

Service medical records demonstrate that the veteran was seen 
for complaints of skin problems on three occasions.  In June 
1967, it was noted that he had a rash on his face, was most 
likely due to shaving.  In July 1967, he was diagnosed with 
urticaria of unknown etiology.  No abnormalities of the skin 
were found upon separation examination in November 1967.  

The veteran has submitted undated pictures of himself; 
however, it is difficult to detect the presence of any skin 
disorder, or any scars, from these photographs.  

At a VA examination in July 1996, the veteran related that he 
was exposed to Agent Orange during his service in Vietnam.  
Upon clinical evaluation, the physician noted that there were 
well-healed scars of chloracne on both sides of the veteran's 
neck.  Chloracne scars were diagnosed.  

In a May 1997 statement, the veteran's mother reported that 
the veteran did not have acne or acneform scars prior to his 
military service in Vietnam.  However, upon his return, she 
noted that he had acne scars on his neck.  

At a personal hearing before a hearing officer at the RO in 
August 1998, the veteran testified that he was given creams 
and lotions to treat a skin disorder while he was in service.  
He stated that he had seen only medics while he was in 
Vietnam, and did not go to a doctor until he returned.  He 
believed that he had chloracne due to exposure to Agent 
Orange.  

II.  Analysis

The threshold question to be addressed in this case is 
whether the veteran has presented a well-grounded claim.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).  If he has not, the claim must fail and 
there is no further duty to assist in its development.  
38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit in its 
decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 
(1998).  That decision upheld the earlier decision of the 
United States Court of Appeals for Veterans Claims which made 
clear that it would be error for the Board to proceed to the 
merits of a claim which is not well grounded.  Epps v. Brown, 
9 Vet.App. 341 (1996).  See Morton v. West, 12 Vet.App. 477, 
480 (1999) (noting that the Federal Circuit, in Epps v. 
Gober, supra, "rejected the appellant's argument that the 
Secretary's duty to assist is not conditional upon the 
submission of a well-grounded claim").  

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong.  See Elkins v. West, 12 Vet.App. 
209, 213 (1999) (en banc), citing Caluza v. Brown, 7 Vet.App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table), and Epps, supra.  Although the claim need not be 
conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet.App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999); Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet.App. 343 (1993).  

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, active military service or 
active duty for training.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  To establish a showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1999).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  See also Rose v. West, 11 
Vet.App. 169 (1998); Savage v. Gober, 10 Vet.App. 488, 495-98 
(1997).  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113, 38 C.F.R. § 3.307(d) are also satisfied:  chloracne or 
other acneform diseases consistent with chloracne; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within one year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(ii) (1999).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at 38 C.F.R. § 3.309(e) shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).  However, 
in a recent decision, the Court of Appeals for Veterans 
Claims stated that "neither the statutory nor the regulatory 
presumption will satisfy the incurrence element of Caluza 
where the veteran has not developed a condition enumerated in 
either 38 U.S.C.A. § 1116(a) or 38 C.F.R. § 3.309(e)."  
McCartt v. West, 12 Vet.App. 164, 168 (1999).  

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the Court of 
Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, supra, 9 
Vet.App. at 44.  See Brock v. Brown, 10 Vet.App. 155, 160-61 
(1997).  Thus, the presumption is not the sole method for 
showing causation.  However, as noted above, where the issue 
involves a question of medical diagnosis or causation as 
presented here, medical evidence which indicates that the 
claim is plausible is required to set forth a well-grounded 
claim.  Grottveit, supra.

Evidentiary assertions by a claimant are accepted as true for 
purposes of determining whether a claim is well-grounded, but 
the exception to that rule is where the evidentiary assertion 
is inherently incredible or when it is beyond the competence 
of the person making it.  King v. Brown, 5 Vet.App. 19 
(1993); see also Grottveit v. Brown, 5 Vet.App. 91, 93 
(1992); Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  
Hence, lay persons (i.e., persons without medical training or 
expertise) are not competent to offer medical opinions.  
Heuer v. Brown, 7 Vet.App. 379 (1995); Magana v. Brown, 
7 Vet.App. 224 (1994); Grottveit v. Brown, 5 Vet.App. 91 
(1993).  See also Lathan v. Brown, 7 Vet.App. 359 (1995) 
(where the determinative issue involves medical etiology or 
diagnosis, medical evidence is required).  

Upon careful review of the evidentiary record, the Board 
finds it is clear that the veteran served in Vietnam.  In 
addition, the medical evidence shows a diagnosis of chloracne 
scars.  However, this diagnosis was provided in July 1996, 
nearly 30 years after his discharge from service.  Therefore, 
applying the precise language of the law, the veteran does 
not have a disease enumerated in 38 C.F.R. § 3.309(e), 
because it is not shown that he developed chloracne or other 
acneform disease to a degree of 10 percent or more within one 
year after the last date on which he was exposed to a 
herbicide agent during his active military service.  
Therefore, the presumptive provision for establishing service 
connection for chloracne secondary to exposure to herbicide 
agents is inapplicable, and service connection for that 
disorder may not be granted at this time.  See 38 C.F.R. 
§§ 3.307(a)(6)(ii), 3.307(a)(6)(iii), 3.309(e); McCartt, 
supra.  

However, as noted above, the veteran is still entitled to 
attempt to establish service connection for the claimed 
disorder on a direct basis.  See Combee, supra.  He served in 
Vietnam, and has claimed that he was exposed to Agent Orange.  
This assertion is sufficient to establish service incurrence, 
insofar as determining whether the claim is well grounded.  
See King, supra.  In addition, there is medical evidence 
showing a diagnosis of chloracne scars secondary to exposure 
to Agent Orange.  Therefore, the veteran has presented 
evidence of in-service exposure to Agent Orange, evidence of 
a current disability, and a nexus statement relating that 
disability to his military service.  Hence, the Board 
concludes that his claim for service connection for chloracne 
due to exposure to Agent Orange is well grounded.  


ORDER

To the extent that the veteran's claim for service connection 
for chloracne claimed as due to exposure to Agent Orange is 
well grounded, thereby giving rise to a duty to assist in its 
development, the appeal is granted.  


REMAND

Since the veteran has submitted a well-grounded claim for 
service connection for chloracne, claimed as due to exposure 
to Agent Orange, VA has a duty to assist him in developing 
all of the facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).

While the Board accepts the veteran's statements that he was 
exposed to Agent Orange in service as true for purposes of 
establishing a well-grounded, or plausible, claim (see King, 
supra), that is only one step in the process of adjudicating 
service connection on the merits.  Other than the veteran's 
assertion, there is no evidence in the claims file to support 
his account of herbicide exposure.  As discussed above, 
because the law, as authoritatively interpreted by the Court 
of Appeals for Veterans Claims, permits a presumption of 
herbicide exposure in a chloracne case only when chloracne 
was manifested within one year after service in Vietnam, the 
veteran's exposure may not be presumed in this case.  See 
McCartt, supra.

Therefore, since a well-grounded claim triggers VA's duty to 
assist the veteran in developing further evidence which might 
support his claim, it is now incumbent upon VA to attempt to 
secure information which might confirm that the veteran was 
exposed to Agent Orange in service.  For this task, reference 
to official Government records will be necessary in order to 
ascertain where and when herbicide agents were applied in 
Vietnam, and whether the veteran was present in the pertinent 
locations and at the pertinent times.  The appropriate 
contact point for VA to obtain such information would appear 
to be the United States Armed Services Center for Research of 
Unit Records (USASCRUR), formerly the United States Army and 
Joint Services Environmental Support Group (ESG).

In order to assist USASCRUR in providing specific and 
relevant information, the RO should first ask the veteran to 
specify where, and under what circumstances (including his 
unit assignment and duties), he claims to have been exposed 
to Agent Orange during his service in Vietnam.  In addition, 
the RO should secure, from the appropriate military service 
department, a copy of the veteran's DA Form 20 (Enlisted 
Qualification Record), or equivalent service personnel 
records, to verify his dates of service in Vietnam and his 
unit assignments while in country.  Then, once that 
information is received, the RO should forward the 
information supplied by the veteran, along with his service 
personnel records, to USASCRUR, and ask that agency to 
provide a report as to the extent, if any, of the veteran's 
exposure to Agent Orange or other herbicides in service.

In addition, since the underlying etiological basis for the 
diagnosis of chloracne in the record on appeal is not clear, 
the RO should, after the foregoing development, schedule the 
veteran for another examination of his skin.  The examiner 
should review the evidence as to the veteran's exposure (if 
documented) to Agent Orange in service, and should render an 
opinion as to whether the veteran has a current disorder (to 
include scarring of the skin) attributable to herbicide 
exposure.

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and ask him 
to provide a list of the dates and locations of 
all VA or non-VA treatment for chloracne, from his 
discharge from service to the present.  The RO 
should take appropriate steps to obtain copies of 
all of the veteran's records of treatment or 
hospitalization from any VA facilities so 
identified, as well as any additional records of 
treatment from any other source identified by the 
veteran, which are not already in the claims file, 
and associate them with the record.  

2.  The RO should also give the veteran an 
opportunity to provide specific information 
concerning his claimed exposure to Agent Orange in 
service, including the dates of his tour of duty 
in Vietnam, approximate dates and locations, as 
well as circumstances, of the claimed exposure, 
and the unit(s) in which he served.  The RO should 
ask the veteran to provide specific information, 
including dates, places, unit assignments, etc.  

3.  The RO should obtain the veteran's service 
personnel records and associate them with the 
claims folder.  

4.  With the additional information obtained and 
the evidence currently of record, the RO should 
review the file and prepare a summary of the dates 
of the veteran's tour of duty in Vietnam, as well 
as his reported areas of duty during that time.  
This summary, together with a copy of the 
veteran's DD Form 214 and all related documents, 
should be sent to the USASCRUR, 7798 Cissna Road, 
Springfield, Virginia 22150.  The USASCRUR should 
be requested to provide any additional information 
that might corroborate the veteran's alleged 
exposure to Agent Orange.  

5.  If the evidence from USASCRUR confirms that 
the veteran was exposed to Agent Orange and/or 
other herbcides during his service in Vietnam, the 
RO should then schedule him for a VA dermatology 
examination to determine whether he currently has 
chloracne (or chloracne scars) as a result of 
exposure to Agent Orange.  The report of 
examination should include the complete rationale 
for all opinions expressed.  The claims folder, or 
copies of all pertinent records, must be made 
available to the examiner for review prior to, and 
during, the examination.

6.  The RO should then review the record and 
readjudicate the claim of service connection for 
chloracne (or residuals of chloracne), claimed as 
due to exposure to Agent Orange.  If the 
determination remains adverse, both the veteran 
and his representative should be provided a 
supplemental statement of the case, which includes 
a summary of additional evidence submitted, any 
additional applicable laws and regulations, and 
the reasons for the decision.  The veteran and his 
representative should be given an opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, he is advised that he has the 
right to submit additional evidence and argument on the 
matter that has remanded to the regional office.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals






